CAMPBELL, Judge.
As the appellant brings forward no assignment of error in the brief, it is deemed abandoned. See Court of Appeals Rule 28. However, an appeal is an exception to the judgment presenting the face of the record proper for review. In this case, the indictment was proper in form, the evidence supported the verdict of guilty as charged, and the judgment was supported by the verdict. We have carefully reviewed the record and find no prejudicial error.
No error.
Judges Britt and Vaughn concur.